STONE, C. J.
The present bill was filed by Tuttle, to obtain rescission of a contract of sale, or exchange, by him of a tract of land in Macon county, Alabama, for six hundred and fifty dollars in money, and an undivided half interest in forty acres of land in Sumter county, Florida. The ground on which the rescission is sought is, that Tuttle knew nothing-of the Florida land, never having seen it; that he knew Bullock well, and had confidence in him ; that Bullock represented that he owned the Florida land, when he did not; that he represented the land (forty acres) as “hammock land, favorable to the growth of oranges,” and of the market value of forty *439.dollars an acre, when in fact only about ten acres of the tract was hammock, and the tract worth only about two hundred dollars; that trusting Bullock’s representations, he traded with him, receiving the half interest in the Florida tract at the price of seven hundred dollars, balance of purchase-money of the Macon county tract. The bill makes averments, which, if true, excuse delay in seeking rescission. Sworn answer was dispensed with.
The answer denies all charges of misrepresentation and fraud, pleads laches in the assertion of Tuttle’s complaint, and sets up valuable and expensive improvements made by Bullock on the land purchased by him, before receiving notice of Tuttle’s dissatisfaction.
While the testimony as to Bullock’s representations and their falsity is widely variant, and in many respects in irreconcilable conflict, there is no denial that, when Tuttle and Bullock agreed on the terms of their contract, Bullock did not own the Florida land. He testified that he had taken an option on it. He was asked, but did not disclose, the price at which he purchased it. Witnesses do themselves and their cause great injury by evading pertinent inquiries. Bullock surely could have told about the sum the land cost him.
We have examined the testimony with great care, and have reached the conclusion the chancellor did, in reference to the sale by Bullock of the half interest in the Florida land. We hold that Tuttle, knowing nothing of the land, trusted the representations made by Bullock as to its quality and market value; that those representations were untrue, and that they materially overstated both the quality and the value of the land. We hold further that, under the facts of this case, no' laches is imputable to Tuttle, in not bringing his suit earlier. Pitts v. Cottingham, 9 Por. 675; Younge v. Harris, 2 Ala. 108; Juzan v. Toulmin, 9 Ala. 662; Pierce v. Wilson, 34 Ala. 596; Cofer v. Moore, 87 Ala. 705.
Under the principle we have declared, we do not question that complainant has shown a right to have the contract rescinded, if the Florida land had been the only subject of the contract. But it was not. The main subject of the contract was the Floyd place in Macon county, Alabama, which Bullock acquired as the result of the trade. On this tract Bullock had made considerable improvements, before he had notice of Tuttle’s claim of rescission; and it results that the parties can not be placed in statu quo. This forbids entire rescission, if justice can be done without it.
The real transaction was a purchase of the Floyd land by Bullock, to be paid for with six hundred and fifty dollars in *440money, and a title to an undivided half of the Florida land. The contract was fully executed on both sides, and title to the undivided half interest became vested in Tuttle. It is shown, however, that the payment, so far as it was effected through the transfer of the half interest in the Florida land, was voidable at the election of Tuttle; and the result of this decree is •to avoid it, on account of Bullock’s misrepresentations. This leaves that part of the purchase-money unpaid, and Bullock is liable to pay it, to the same extent as if he had made no attempt to do so.—Warner v. Daniels, 1 Woodb. & Minot (Mass.) 90.
It is shown that, in the negotiation, the Floyd land was rated and sold at the price of thirteen hundred and fifty dollars; and the proof tends to show it was worth about that sum. And the proof also shows that the Florida land — the half interest in it — was rated at seven hundred dollars, and represented to be worth that much. It follows, therefore, that Bullock owes that sum to Tuttle, and that the interest in the Florida land should be reconveyed to Bullock. And it equally follows, that Tuttle has a lien on the Floyd land for this unpaid purchase-money, and may maintain a bill for its enforcement. — 3 Brick. Big. 612-13, §§ 43, 50.
We have shown that the present bill contains equity, for the enforcement of the vendor’s lien. It may be upheld probably on another ground. The title to a half interest in the Florida land is in Tuttle, and a court of law is without machinery for devesting it out of him. Chancery powers are necessary to do complete justice, and to settle the entire controversy between the parties.—1 Pom. Eq., § 110; Aday v. Echols, 18 Ala. 353; Allen v. Young, 6 So. Rep. 747; Powell v. Higley, p. 103, and authorities cited.
The relief in this case is appropriately granted under the prayer lor general relief.
Affirmed.